Title: To Thomas Jefferson from James Currie, 7 April 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 7 Apr. 1791. He had the honor and the pain of receiving TJ’s friendly letter by Mr. Hamilton, and while sorry to learn the situation he could never make acknowledgments enough for TJ’s “uncommonly friendly and very pointed attention to the business.” After deliberating with anxiety, he ventured  to impart the contents of TJ’s letter to [Griffin], which he received with some emotion and wrote the enclosed. He says there are reasons which forbid Potter’s admitting possession and knowledge of the property mentioned. He will explain when he meets you and until then he desires secrecy and will “make all appear clearly to your satisfaction as my friend.” Currie will leave to TJ to decide whether to reveal contents of his letter to Potter privately. If property is sacrificed to do him justice, he will let TJ decide whether to make the purchase. Once secured, it will be in his power to be generous to him. He will write again by him “and leave the whole to your talents for real business and experienced friendship to myself. Pray secure me if possible.”—P.S. Mrs. Eppes’ family all well. Mrs. Skipwith has been here a month “to try the Effects of Electricity &ca. for some very serious nervous Complaints of some standing. I am sorry to say not with all the advantage I could wish. It has much mended Miss Skipwith’s hearing.”
